DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 Response to Amendment
The declaration under 37 CFR 1.132 filed 6/1/2022 is insufficient to overcome the rejection of the pending claims over Baker as set forth in the last Office action because:  the declaration is unpersuasive.
The results are not fully commensurate with the scope of the claims. Applicant asserts that neutral osmol agents provide an unexpected result over ionic osmol agents in that ionic agents decrease activity with increasing concentrations while neutral agents show no effects. However the examiner notes that applicants only exemplify one very specific compound, trehalose. This compound is not representative of the entire generic scope of neutral osmol agents as recited in the claims. Trehalose is not even provided as an example of a neutral osmol agent in a dependent claim. One of ordinary skill would expect that the properties of the osmol agents would change for each chemical structure which include wildly different structures and functional groups. Applicants have not shown that across the full scope of the generic group the results would be the same. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential. See MPEP 716.02(e).
	Additionally the new Boucher reference below notes that osmol agents should be selected such that they do not promote bacterial growth and deter or retard bacterial growth. Thus selecting osmol agents that do not promote growth was well known and part of the ordinary capabilities of one of ordinary skill and cannot be considered unexpected. That is selecting osmol agents that retard and do not grow bacteria in this art is an expected result when comparing various osmol agents. See page 7 lines 12-14 of Boucher.
	Applicants opinions on the previous Depla reference are noted, however they are moot as this reference is no longer used in the obviousness rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 157-172 and 178-181 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2013/0210761), cited previously, in view of  Boucher (WO 00/36915). 
Baker teaches methods of treating various types of pulmonary inflammation including ARDS in patient populations that include subjects suffering from pneumonia and cystic fibrosis (meeting claims 158-159), by administering through various methods (including nebulizer meeting claim 170) an effective amount of the following chitosan derivative:

    PNG
    media_image1.png
    600
    459
    media_image1.png
    Greyscale

 
, the above formula is the same PAAG of formula I claimed, including the percentage of R1 is arginine in claims 157,166-168. See entire disclosure especially abstract,[1710],[1712],[1761][1804] and claims. Regarding claims 160 and 161, since the polymer is the same and administered to the same patient populations it follows the chitosan derivatives of Baker will also reduce bacterial or biofilm cohesion and increase mucociliary clearance. Regarding claim 162, Baker discloses the chitosan derivative is administered in amounts of 10-250 µg/ml and 100-200 µg/ml, the last range is within the claimed range. See [1810]. Regarding claim 165, Baker discloses the PDI is from 1.0-2.5. See [1774]. Baker teaches the chitosan derivative is administered in amounts of 10-250 µg/ml but is silent on the specific amount of 250 µg/ml as recited in claim 162, however this range clearly incorporates the data point. Regarding claim 164, Baker teaches the MW of the polymer is 15-300 kDa, incorporating the claimed range. See [1775]. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05. Regarding the limitations within claim 172, since the antibacterial agent is an optional component in independent claim 157 (PAAG alone or in combination with an antibacterial agent), the limitation in this claim is optional and not limiting. 
Regarding claims 169 and 171, Baker while teaching several ranges for the amounts of chitosan derivative is silent on the specific amounts claimed. Baker however teaches that specific dosage and treatment regimens for any particular patient will depend upon a variety of factors, including the activity of the specific compound employed, the age, body weight, general health status, sex, diet, time of administration, rate of excretion, drug combination, the severity and course of the disease, condition or symptoms, the type and nature of the bacteria, the patient's disposition to the disease, condition or symptoms, and the judgment of the treating physician. See [1805]-[1809]. Thus discovering the optimum amount of chitosan derivative effective to treat subjects suffering from ARDS is no more than routine optimization. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal drug loadings in order to best achieve the desired results. The effective dose would very based on the nature and stage of the tumor, the age and sex of the patient, the manner of administration and the duration of treatment. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of the therapeutic amounts of chitosan derivative in a pharmaceutical dosage form would have been obvious at the time of applicant's invention.
Baker is silent with respect to use of the claimed neutral osmol agents including the specific examples such as glycerol recited in claims 179-181.
Boucher teaches use of glycerol and other neutral osmol agents in nebulizer compositions for treating respiratory diseases such as cystic fibrosis and bronchitis. See entire disclosure, especially abstract, page 3 line 33-page 4 line 7, page 5 lines 19-35, page 8 lines 11-30, and claims 1,5-7,9,15-18. Boucher is silent with respect to specific amounts of Osmol agent, however adjusting the amounts of osmol agent to produce an aerosol composition with the desired osmolality is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Boucher notes that osmol agents should be selected such that they do not promote bacterial growth and deter or retard bacterial growth. Thus selecting osmol agents that do not promote growth was well known and part of the ordinary capabilities of one of ordinary skill. See page 7 lines 12-14 of Boucher.
Since Baker teaches nebulizer compositions and Boucher teaches use of osmol agents in nebulizer compositions one of ordinary skill would have a high expectation of success in adding the neutral osmol agents such as glycerol to the composition of Baker. Reason to make such a modification would be to adjust the osmolality of the aerosol composition. Additionally the osmol agents were disclosed as useful in treating the same conditions treatable by the chitosan derivatives taught by Baker. It is generally considered to be prime facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The reason for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicants reiterate the allegation of unexpected results and pick on the previously used secondary reference Depla.
The declaration is addressed above and Depla is no longer relied upon therefore the argument is moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618